DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Becker-Szendy et al. (2015/0355971) in view of Miller et al. (10929226).
Regarding claim 1:
Becker-Szendy teaches:
A data recovery method in a storage system, wherein the storage system comprises a controller, a first solid state disk (SSD), and a second SSD [Fig 1; par 16 – the storage system includes controllers and the drives are disclosed as being SSDs]; 
the first SSD and the second SSD each comprise fault domains [par 19, 20, 36-38 – the drives comprise fault domains]; 
the storage system comprises a chunk group that is formed based on an erasure code (EC) algorithm, and the chunk group comprises a first chunk in the first SSD and a second chunk in the second SSD [par 36-38 – the stripe of the reference corresponds to the chunk group of the claims, the strips correspond to the chunks. Strips are placed on different drives in order to place them in non-overlapping failure domains to the extent possible]; and 
the method comprises: 
receiving, by the controller, fault information of the first SSD, wherein the fault information indicates that the first fault domain is faulty [par 46 – failure domain indicated as faulty, i.e. inactive]; and 
in response to receiving the fault information, recovering, by the controller based on the erasure code algorithm, data stored at the first chunk in the chunk group [par 46 – rebuild the missing strips based on the erasure code].
Becker-Szendy does not explicitly teach each drive comprising a plurality of failure domains. Becker-Szendy further does not teach an address of the first chunk is mapped to a physical address provided by a first fault domain of the first SSD and an address of the second chunk is mapped to a physical address provided by a second fault domain of the second SSD. Becker-Szendy does, however, teach enumerating each possible failure domain of a drive and further teaches that the strips of the drives are accessed.
Miller teaches SSDs comprising a plurality of failure domains [col. 45 lines 20-53 – discloses that each individual component or component grouping in an SSD can represent a different failure domain.]. Miller further teaches that chunks of SSDs are mapped to physical addresses of the physical SSD for data access [col. 6 lines 28-34, col. 7 lines 14-24].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the plural failure domains and physical addressing of Miller with the failure domains and data access of Becker-Szendy.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Becker-Szendy clearly desires to enumerate each failure domain in a drive and place data accordingly, but only considers failure domains to the level of an individual drive. The failure domain teachings of Miller further extend the reliability of data and lifetime of individual drives as Miller makes clear that failure domains can be down to individual components and combinations thereof in an SSD, such that components of the SSD could fail and be accounted for without failing and rebuilding an entire drive. Becker-Szendy further clearly indicates that data is able to be accessed in the drives without any specific detail regarding that access, thus necessitating a method of tracking the data. Miller meets this need with the mapping of data locations to locations in drives.

Regarding claims 2-5:
The combination teaches:
The method according to claim 1, wherein one fault domain in each of the first SSD and the second SSD is a plurality of die packages connected on one channel, one or more die packages, one or more dies, or one or more flash memory planes [Miller col. 45 lines 20-53 – Miller makes clear that failure domains in SSDs can be any individual component or grouping of components down to individual blocks within a die or flash plane, therefore it is clear that any common component or grouping of components in an SSD could represent a failure domain].

Regarding claim 8:
The combination teaches:
The method according to claim 1, wherein the storage system stores a correspondence between the address of the first chunk and the first fault domain and a correspondence between the address of the second chunk and the second fault domain [Becker-Szendy par 36-38, 46; Miller col. 6 lines 28-34, col. 7 lines 14-24. – the combination maps the stripes and strips to failure domains, receives an indication that a failure domain is faulty and is aware of which data needs to be rebuilt based on the fault failure domain. It is necessarily true, then, that the system stores some correspondence between the domain and the chunk locations such that an indication of a faulty failure domain provides information on strips that need to be rebuilt and their location].

Regarding claim 9 and 11-14:
The claims are rejected as the system for performing the methods of claims 1 and 2-5.

Claims 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the Becker-Szendy-Miller combination as applied to claims 1 and 9 above, and further in view of Ben Dayan et al. (2017/0052847).
Regarding claim 6, 7, and 10:
See the teachings of the combination outlined above. 
The combination does not explicitly teach storing a correspondence between chunk groups and fault domains and querying the corresponded to determine the chunk group when receiving the fault information about a faulty fault domain. The combination does, however, teach storing information mapping strips to particular failure domains and determining which strips need to be rebuilt when receiving indication of a faulty failure domain.
Ben Dayan teaches storing a correspondence between chunk groups and fault domains and querying the corresponded to determine the chunk group when receiving the fault information about a faulty fault domain [par 53 – discloses mappings of correspondence between failure domains and chunk stripes that are queried to determine any chunk stripes that have plural lost chunks in order to prioritize reconstruction of those stripes].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the mapping of Ben Dayan with the failure domain and reconstruction teachings of the combination.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Ben Dayan discloses that providing such a mapping allows for efficient reconstruction and prioritization of data with a higher degree of criticality due to multiple chunk losses when receiving indication of failed failure domains, thereby increasing system efficiency and reducing probability of data loss [par 53].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘713 to Ben Dayan et al. discloses a storage system that places blocks of stripes into different failure domains to increase data resiliency in a distributed storage system.
‘638 to Ben Dayan et al. discloses a storage system that places blocks of stripes into different failure domains to increase data resiliency in a distributed storage system and methods for reconstruction of blocks after a domain failure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC DUNCAN/Primary Examiner, Art Unit 2113